Citation Nr: 1025631	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied the claims.

The Veteran provided testimony at a hearing before the 
undersigned in May 2010.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's hearing loss 
and tinnitus were incurred in or otherwise the result of his 
active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in May 2007, which is clearly prior to 
the December 2007 rating decision that is the subject of this 
appeal.  In pertinent part, this letter informed the Veteran of 
what was necessary to substantiate his current appellate claims, 
what information and evidence he must submit, what information 
and evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the May 2007 letter included 
information regarding disability rating(s) and effective date(s) 
as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the May 2010 Board hearing.  Nothing 
indicates the Veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  The 
Board acknowledges he indicated at the May 2010 hearing that he 
had been evaluated for his hearing loss in the early 1980s, but 
also indicated that these records were unavailable.  VA has no 
obligation to seek evidence which a claimant acknowledges does 
not exist.  See Counts v. Brown, 6 Vet. App. 473 (1994).

The Veteran was also accorded a VA medical examination regarding 
this case in November 2007 which included opinions that addressed 
the etiology of the claimed hearing loss and tinnitus.  As these 
opinions were based upon both a medical evaluation of the 
Veteran, and an accurate understanding of his medical history 
based upon review of his VA claims folder, the Board finds they 
are supported by an adequate foundation.  No competent medical 
evidence is of record which specifically refutes the findings of 
the November 2007 VA examination, and the Veteran has not 
otherwise identified any prejudice therein.  Accordingly, the 
Board finds that this examination is adequate for resolution of 
this case.  

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160.  

The Veteran essentially contends that his hearing loss and 
tinnitus is due to in-service noise exposure.  He maintains that 
this occurred while working on construction project he was in and 
around gunfire explosions, as well as on a flight line he was in 
and around jets and helicopters.  Further, he maintains that he 
had no significant post-service noise exposure.

Initially, the Board notes that the November 2007 VA examiner 
opined that the most likely etiology of the current tinnitus was 
the hearing loss.  Therefore, if service connection is warranted 
for the hearing loss, then it is also warranted for the tinnitus 
pursuant to 38 C.F.R. § 3.310.  However, is service connection is 
not warranted for the hearing loss, then the tinnitus claim must 
be denied.

Turning to the hearing loss claim, the Board notes that while the 
Veteran, as a lay person, is competent to state that he had 
hearing problems, he is not competent to state he had a hearing 
loss disability as defined by 38 C.F.R. § 3.385, nor abnormal 
hearing pursuant to Hensley, supra.  As detailed above, such 
evidence requires specific results on audiometric testing.  
Nothing on file shows that the Veteran has the requisite 
knowledge, skill, experience, training, or education to render 
such a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Moreover, the Veteran himself indicated that no 
such testing was done until years after service.  As such, this 
is not a case where service connection can be established 
pursuant to Jandreau, supra.

The Board observes that there is no evidence the Veteran had a 
hearing loss disability pursuant to 38 C.F.R. § 3.385, nor 
evidence of hearing loss pursuant to Hensley, supra, while on 
active duty.  For example, his February 1968 enlistment 
examination included an audiological evaluation that revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
--
0
LEFT
-5
-5
-5
--
0

Nothing in the Veteran's service treatment records reflects he 
was treated for hearing problems, to include tinnitus, while on 
active duty.

The Board acknowledges that no audiological evaluation appears to 
have been conducted as part of the Veterans November 1969 release 
from active duty examination.  Rather, his hearing was evaluated 
as being 15/15 on whispered and spoken voice testing.  

The Board also acknowledges that the record confirms the Veteran 
currently has a hearing loss disability as defined by 38 C.F.R. § 
3.385.  However, the first indication of such was in a private 
audiogram dated in February 1995, more than 25 years after his 
separation from service.  Further, the Veteran has indicated he 
first noted his hearing loss and tinnitus years after his 
separation from service.  For example, he indicated at his May 
2010 hearing that he first started feeling his hearing loss in 
the early 1980s, which is still many years after his separation 
from service.  See Transcript p. 6.

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

The Board further notes that no competent medical opinion is of 
record which relates either the Veteran's current hearing loss 
disability or tinnitus to active service.  Rather, the November 
2007 VA examiner noted that review of the claims folder showed 
the Veteran's hearing was within normal limits on entrance to 
service; only whispered test was done at discharge; and that the 
earliest hearing tests provided were dated some 30 years post 
discharge.  The examiner stated that without any tests done 
around the time of discharge, it was impossible to determine if 
the current hearing loss was related to service or some other 
cause without resorting to mere speculations.  

An award of service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 
124, 127 (1998).

The Board is cognizant of the recent holding of Jones v. 
Shinseki, No. 07-3060 (Vet. App. March 25, 2010), where the Court 
stated that while VA need not "proceed through multiple 
iterations of repetitive medical examinations until it obtains a 
conclusive opinion or formally declares that further examinations 
would be futile," it must be clear "that the examiner has not 
invoked the phrase 'without resort to mere speculation' as a 
substitute for the full consideration of all pertinent and 
available medical facts to which a claimant is entitled."  Here, 
however, there is no indication that the examiner invoked the 
phrase "without resort to speculation" as a substitute for the 
consideration of all pertinent facts and available medical facts.  
As detailed above, the examiner summarized all relevant facts, 
and indicated the opinion was based on the fact that there was no 
competent medical evidence evaluating the Veteran's hearing for 
many years between the time of his enlistment examination and the 
post-service audiological reports; i.e., simply put, there is no 
relevant complaint or clinical finding for a clinician to link 
the current hearing loss and/or tinnitus to the Veteran's 
military service.  Consequently, any opinion linking these 
current disabilities would be speculative at best.  Therefore, it 
appears more likely that the examiner concluded that an opinion 
could not be provided without resort to speculation because there 
were multiple possible etiologies with none more likely than not 
the cause of disability.  Id.  

In addition, the Board observes that the RO referred in both the 
December 2007 rating decision and August 2008 Statement of the 
Case to a 2005 finding from the Institute of Medicine's Landmark 
Study on Military Noise Exposure which indicated anatomical and 
physiological data on recovery (animal studies) suggested that it 
was unlikely that noise induced hearing loss had a delayed onset 
or could be progressive or cumulative.

For these reasons, the Board finds that the preponderance of the 
competent medical and other evidence of record is against a 
finding that the Veteran's hearing loss and tinnitus were 
incurred in or otherwise the result of his active service.  As 
the preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). Consequently, the 
benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


